Case 4:21-cv-01065 Document 1-4 Filed on 03/31/21 in TXSD Page 1 of 5




                         EXHIBIT D
       Case 4:21-cv-01065 Document 1-4 Filed on 03/31/21 in TXSD Page 2 of 5                               3/1/2021 6:44 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 51047707
                                                                                                      By: Wanda Chambers
                                                                                                    Filed: 3/1/2021 6:44 PM

                                   CAUSE NO.

 JOHN DALISAY                                                   IN THE
 Plaintiff

 VS.                                                            DISTRICT COURT OF


                                                                HARRIS COUNTY,TEXAS
 ALL NIPPON AIRWAYS CO.,LTD,
 UNITED AIRLINES,INC.
 Defendants                                                     JURY TRIAL DEMANDED

                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES Plaintiff, John Dalisay ("Plaintiff'), complaining of Defendants, All Nippon

Airways Co., LTD and United Airlines, Inc., ("Defendants"), and for cause of action would

respectfully show this Honorable Court the following:

                                                  I.
                                    FACTUAL BACKGROUND

1.        On or about March 31, 2019 Defendants owned and operated a commercial airplane

traveling between Manila, Philippines and Tokyo, Japan operating as flight NH820. Plaintiff

booked that flight through United and was traveling as a passenger. As such, Defendant All Nippon

Airways Co., LTD was the actual carrier and United Airlines, Inc. was the contracting carrier of the

flight.

2.        Plaintiff is paralyzed and uses a wheelchair. Through negligent actions, Defendants failed

to take proper precautions and use proper care when boarding and they dropped Plaintiff causing him

to fracture his leg and sustain other injuries.
     Case 4:21-cv-01065 Document 1-4 Filed on 03/31/21 in TXSD Page 3 of 5




                                   DISCOVERY PLAN LEVEL 2

3.       Plaintiff intends to conduct discovery under Level 2 ofthe Texas Rules of Civil Procedure

Rule 190.3,and seek damages that exceed the jurisdictional limits ofthis Court and monetary relief

of over $1,000,000.00



                                             PARTIES

4.       Plaintiff is a resident of Texas.

5.       Defendant, United Airlines, Inc., is a Delaware company, headquartered in Texas, and can

be served via its registered agent: CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX

75201.

6.       Defendant, All Nippon Airways Co., Ltd. Is a Japanese company doing substantial business

in Texas with its US headquarters in Houston and can be served via its registered agent: Yuzuru

Nagawa,600 Jefferson Street, Ste. 2070, Houston, TX 77002.

                                                IV.

                                   JURISDICTION AND VENUE

7.       This Court has jurisdiction over the lawsuit because Defendant is headquartered with

principal offices in Harris County, Texas. Venue is proper in Harris County, Texas. Specifically,

venue is proper in Harris County under the general venue rule because Defendants are

headquartered with principal offices in Harris County, Texas.

8.       Jurisdiction is also proper pursuant to Chapter III, Article 33 Section 2 of the Montreal

Convention of 1999.




                                                 2
       Case 4:21-cv-01065 Document 1-4 Filed on 03/31/21 in TXSD Page 4 of 5




                                                   V.

                                       CAUSES OF ACTION

9.      At the time of the occurrence, Defendants were negligent in their handling of Plaintiff by

failing to proper precautions and use proper care when boarding and they dropped Plaintiff causing

him to fracture his leg and sustain other injuries. Defendants are also liable under Chapter III, Article

17, Section 1 ofthe Montreal Convention of 1999.

10.     Plaintiff's injuries resulted from Defendants' gross negligence, which entitles Plaintiff to

exemplary damages under TCPRC 41.

                                                  VI.

                                             DAMAGES

1 1.    As a proximate cause ofDefendants' negligence,Plaintiffsuffered severe injuries. Plaintiff

seeks unliquidated damages that exceed the jurisdictional limits of this Court and monetary relief

of over $1,000,000.00, including but not limited to, past and future medical care, disfigurement,

past and future pain and suffering, past lost wages and future loss ofearning capacity, and past and

future mental anguish.

                                                  VII.

                                 REQUEST FOR DISCLOSURES

12.     Pursuant to Rule 194 of the Texas Rules of Civil Procedures, Defendants are requested to

disclose the information and material described in Rule 194.2 within fifty(50)days ofthe services

of this Plaintiff's Request for Disclosures to Defendants.

                                                 VIII.

                                          JURY DEMAND

13.     Plaintiff respectfully demands a jury trial.




                                                   3
        Case 4:21-cv-01065 Document 1-4 Filed on 03/31/21 in TXSD Page 5 of 5




                                                  IX.

                                               PRAYER

14.      For these reasons, Plaintiff asks that Defendants be cited to appear and answer and that

Plaintiff have judgment against Defendants for the following damages:

      a. Physical pain and suffering in the past and future;

      b. Mental anguish in the past and future;

      c. Disfigurement in the past and future;

      d. Physical impairment in the past and future;

      e. Medical expenses in the past and future;

      f. Past lost wages and future loss of earning capacity

      g. Costs of suit;

      h. Prejudgment and post judgment interest as provided by law; and,

      i. All other relief, in law and in equity, to which Plaintiff may be justly entitled.


                                                    Respectfully submitted,

                                                        Simon & O'Rourke Law Firm,P.C.

                                                 By:         /s/ Sean O'Rourke
                                                             Sean E. O'Rourke
                                                             State Bar No. 24046547
                                                             711 West Bay Area Blvd, Suite 225
                                                             Webster, Texas 77598
                                                             Phone: 281-667-4081
                                                             Fax: 281-823-7482
                                                             sorourke@solawpc.com

                                                         ATTORNEY FOR PLAINTIFF




                                                    4
